Case: 22-40111     Document: 00516424298         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 8, 2022
                                  No. 22-40111
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kelvin Lorenzo Harris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:21-CR-13-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Kelvin Lorenzo Harris has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Harris has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40111        Document: 00516424298         Page: 2   Date Filed: 08/08/2022




                                     No. 22-40111


   developed to allow us to make a fair evaluation of Harris’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Harris’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2